Case 1:18-cv-10968-DJC Document 124 Filed 04/16/21 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

KORY MCSWEENEY,

Plaintiff,
Civil Action No. 18-cv-10968-DJC
CITY OF BROCKTON, ERIK HILLIARD,
CALLIE ROYSTER, GEORGE ALMEIDA,
and FRANCISCO LOPEZ,

Defendants.

Nee” Nee (eam ee Ne Nee Nee eee ee” ee” Nee”

 

SPECIAL JURY VERDICT FORM

We, the jury, find:

As to the Claims Against Individual Defendants

§ 1983 Claim—Excessive Use of Force

1. Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Erik Hilliard subjected him to excessive use of force on May 18, 2015
in violation of 42 U.S.C. § 1983?

Yes No v

2. Did Plaintiff Mr. McSweeney prove by a preponderance of the evidence that
Defendant Callie Royster subjected him to excessive use of force on May 18, 2015
in violation of 42 U.S.C. § 1983?

Yes No /
Case 1:18-cv-10968-DJC Document 124 Filed 04/16/21 Page 2 of 6

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant George Almeida subjected him to excessive use of force on May 18,
2015 in violation of 42 U.S.C. § 1983?

Yes No Y

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Francisco Lopez subjected him to excessive use of force on May 18,
2015 in violation of 42 U.S.C. § 1983?

Yes No Yo

§ 1983 Claim—Malicious Prosecution Claim

5.

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Erik Hilliard denied him due process of law by subjecting him to
malicious prosecution for the events of May 18, 2015 in violation of 42 U.S.C. §
1983?

Yes No VA

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Callie Royster denied him due process of law by subjecting him to
malicious prosecution for the events of May 18, 2015 in violation of 42 U.S.C. §
1983?

Yes No A

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant George Almeida denied him due process of law by subjecting him to
malicious prosecution for the events of May 18, 2015 in violation of 42 U.S.C. §
1983?

Yes. No /

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Francisco Lopez denied him due process of law by subjecting him to
malicious prosecution for the events of May 18, 2015 in violation of 42 U.S.C. §
1983?
Case 1:18-cv-10968-DJC Document 124 Filed 04/16/21 Page 3 of 6

Yes No oy

Assault and Battery Claim

9.

10.

11.

12.

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Erik Hilliard committed an assault and battery on him on May 18, 2015?

Yes No Vo

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Callie Royster committed an assault and battery on him on May 18,
2015?

Yes No _ Y

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant George Almeida committed an assault and battery on him on May 18,
2015?

Yes No /

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Francisco Lopez committed an assault and battery on him on May 18,
2015?

Malicious Prosecution Claim

13.

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Erik Hilliard subjected him to malicious prosecution relating to the
events on May 18, 2015?

Yes No Y
Case 1:18-cv-10968-DJC Document 124 Filed 04/16/21 Page 4 of 6

14,

15.

16.

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Callie Royster subjected him to malicious prosecution relating to the
events on May 18, 2015?

/

Yes No__
Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant George Almeida subjected him to malicious prosecution relating to the
events on May 18, 2015?

Yes No ov
Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Francisco Lopez subjected him to malicious prosecution relating to the
events on May 18, 2015?

Yes_ No Yo

Claim of Intentional Infliction of Emotional Distress

17.

18.

19,

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Erik Hilliard committed intentional infliction of emotional distress
against him relating to the events on May 18, 2015?

Yes No /

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Callie Royster committed intentional infliction of emotional distress
against him relating to the events on May 18, 2015?

Yes No i

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant George Almeida committed intentional infliction of emotional distress
against him relating to the events on May 18, 2015?

Yes No /
Case 1:18-cv-10968-DJC Document 124 Filed 04/16/21 Page 5of6

20.

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that
Defendant Francisco Lopez committed intentional infliction of emotional distress
against him relating to the 7. on May 18, 2015?

Yes No

As to the Claim Against Defendant City of Brockton

Monell claim under 42 U.S.C. § 1983

21.

Did Plaintiff Kory McSweeney prove by a preponderance of the evidence that the
unconstitutional actions of the Individual Defendants were done in accordance with
an official policy or custom of, or a failure to train or supervise by the Defendant
the City of Brockton and that those actions caused a deprivation of his rights?

Yes No

(if you answered “yes” to one or more of Questions I through 21, go on to Question 22. If you

answered “n

o” to all Questions 1 through 21, skip Questions 22-23 below and have the foreperson

sign and date this form).

Compensatory Damages

22.

If you answered yes to one or more of Questions 1 through 21 and you find that
Plaintiff Kory McSweeney suffered injury as a result of Defendants’ actions, what
amount do you find, if any, will fairly and adequately compensate Plaintiff for the
injury he suffered?

Lost earning capacity §$

 

Pain and suffering $

 

(if you answered “yes” to one or more of Questions 1-8, go on to Question 23. Ifyou answered
“no” to all Questions 1-8, skip Question 23 and have the foreperson sign and date this form).
Case 1:18-cv-10968-DJC Document124 Filed 04/16/21 Page 6 of 6

Punitive Damages as to Claims under 42 U.S.C. § 1983

23.  Ifyouanswered yes to one or more of Questions 1-8 and you find that the Individual
Defendants’ conduct that caused actual injury or damage to Plaintiff was maliciously, wantonly or
oppressively done, what, if any, punitive damages do you award to Plaintiff Kory McSweeney?

$

 

The undersigned foreperson of the jury hereby certifies that the members of the jury agree to the
above findings.

Ylie/zcry tel, Go

DATE FOREPERSON’S SIGNATURE
